United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Melvindale, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-696
Issued: March 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated December 22, 2008. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits; and (2) whether appellant has established that she had disability caused
by residuals of the accepted employment injury following the termination of compensation.
FACTUAL HISTORY
On February 5, 2000 appellant, a 35-year-old mail handler, injured her lower back and
right ankle when she slipped on some ice in a parking lot and fell to the ground. She filed a
claim for benefits, which the Office accepted for lumbar strain, bilateral ankle strain and bilateral
ankle tendinitis. Appellant returned to work intermittently but has not worked since
May 8, 2003. The Office commenced paying her compensation for total disability.

In a report dated March 6, 2003, Dr. Lisa Grant, Board-certified in physical medicine and
rehabilitation, advised that appellant had complaints of chronic low back pain, bilateral
sacroiliitis and radicular symptoms in the lower extremities. She related that appellant
experienced considerable difficulty working due to her low back pain. Dr. Grant stated that
appellant was not able to do any kneeling, bending, standing or walking; she opined that
appellant’s pain was too severe to return to work and advised that she also experienced
depression. She recommended a course of physical therapy to deal with her back pain and
referral to a psychiatrist to deal with her depression. Dr. Grant opined that appellant would
benefit from a trial of epidural steroid injections.
In order to determine appellant’s current condition and to ascertain whether she still
suffered residuals from her accepted condition, the Office referred appellant for a second opinion
examination with Dr. Norman Pollak, Board-certified in orthopedic medicine. In an April 9,
2003 report, Dr. Pollak stated that based on his examination that there were no objective or
consistent subjective findings to indicate a disabling or pathological condition. He advised that
he was not able to make a diagnosis in regards to appellant’s continued complaints of low back
and ankle pain. Dr. Pollak stated that there was insufficient medical evidence to support her
accepted conditions of lumbar strain, bilateral ankle strain and bilateral ankle tendinitis, which
had resolved. He noted that lumbosacral x-rays were normal and opined that appellant did not
appear to have any residuals aside from her continued complaints of pain. Dr. Pollak concluded
that she could perform her job as a mail handler without restrictions.
In a report dated June 12, 2003, Dr. Grant noted that appellant was no longer working at
the employing establishment because her position was not currently available. She stated,
however, that she believed that appellant would be unable to perform her work anyway because
she could not do any prolonged standing or sitting secondary to her back pain. Dr. Grant
expressed her disagreement with Dr. Pollock’s opinion that appellant’s lumbar strain had
resolved. She advised that appellant continued to experience bilateral sacroiliitis, although she
noted that this injury typically resolved within a couple of months of treatment. Dr. Grant was
not able to explain why appellant’s pain had not responded to treatment, but stated that she still
appeared to have a significant amount of pain. She noted that appellant had depression
secondary to her pain and opined that she was not getting the treatment needed. Dr. Grant
advised that she had treated appellant with physical therapy and epidural injections; however, she
had not obtained any relief and Dr. Grant advised that appellant was required treatment from a
chronic pain clinic.
The Office found that there was a conflict in the medical evidence between appellant’s
treating physician, Dr. Grant, who opined that appellant was totally disabled and still had
residuals from her accepted conditions, and Dr. Pollak, the second opinion physician, who
opined that appellant’s accepted conditions had resolved and that she was able to perform her
date-of-injury job without restrictions. It referred the case to a referee medical specialist,
Dr. Kanwaldeep S. Sidhu, a Board-certified orthopedic surgeon, on December 9, 2003. In a
February 10, 2004 report, Dr. Sidhu reviewed the medical history and statement of accepted facts
and stated findings on examination. He advised that there was no objective evidence to indicate
that appellant currently had any disability. Dr. Sidhu noted that she complained of lower back
pain but did not indicate that she had pain in either ankle. He stated that appellant had no
muscular atrophy and no sensory deficits; she showed obvious signs of exaggeration and

2

possible malingering. Dr. Sidhu stated that her magnetic resonance imaging (MRI) scan
demonstrated degenerative changes physiologic with her age and noted that her lumbar x-rays
were normal.
Dr. Sidhu concluded that appellant could return to work without restrictions. He opined
that she did not require any further treatment due to her February 2000 work injury.
On January 18, 2007 the Office asked the referee physician, Dr. Sidhu, to reevaluate
appellant and issue a new impartial report in light of the length of time that had elapsed since he
submitted his February 10, 2004 report.1 In a report dated February 16, 2007, Dr. Sidhu stated
that there were no objective findings, which indicated that she still had residuals from her
work-related lumbar strain, bilateral ankle strain and bilateral ankle tendinitis. He stated that
these soft tissue symptoms had long resolved and stated that there was no objective basis to
explain appellant’s current symptoms. Dr. Sidhu noted that her imaging studies and x-rays did
not indicate a structural injury to the spine. He advised that appellant was able to perform the
duties of a mail handler without restrictions.
On February 27, 2007 the Office issued a notice of proposed termination of compensation
to appellant. It found that the weight of the medical evidence, as represented by Dr. Sidhu’s
referee opinion, established that her accepted, employment-related lower back and right ankle
conditions had resolved. The Office allowed appellant 30 days to submit additional evidence or
legal argument in opposition to the proposed termination.
By decision dated April 4, 2007, the Office terminated appellant’s compensation, finding
that Dr. Sidhu’s opinion represented the weight of the medical evidence.
On May 1, 2007 appellant’s attorney requested an oral hearing, which was held on
September 26, 2007.
In a September 18, 2007 report, Dr. Charles G. Kissel, a specialist in podiatry, noted that
he had treated appellant for foot pain since the February 2000 work injury. He stated that the
incident had aggravated and worsened her foot pain. Dr. Kissel advised that appellant had
developed chronic degenerative changes in the subtalar joint and chronic tendinitis in the
posterior tibial tendon; he had treated her condition conservatively with bracing, injection
therapy, etc. He stated that she had long-term partial disability due to her inability to use her foot
for standing, walking, lifting or carrying. Dr. Kissel opined with absolute certainty that the
tendon injury aggravated, worsened and caused additional degenerative changes in the subtalar
joint, which was now the main area of disability.
In a report dated October 1, 2007, Dr. Jeffrey Kimpson, Board-certified in anesthesiology
and a specialist in pain management, stated that he had been treating appellant for her low back
pain since June 2002. He advised that, in his most recent evaluation on September 20, 2007, she
had continued complaints of persistent low back pain radiating down both lower extremities.
1

The Office indicated that it had not proceeded with its adjudication of the issue of whether appellant still had
residuals from his accepted physical conditions in order to address her claim for a consequential psychological
condition.

3

Dr. Kimpson stated that on examination appellant continued to show decreased range of motion
of the lumbar spine secondary to pain with no focal deficits. He opined that her pain was
consistent with her MRI scan and lumbar pressure discography, which revealed degenerative
disc disease at the L5-S1 level and attendant pain. Dr. Kimpson stated that appellant continued
to have significant disability secondary to her back pain and was not able to perform her previous
occupation as a mail handler. He outlined restrictions of no heavy lifting greater than 20 pounds
and no excessive bending, twisting or walking. Dr. Kimpson stated his disagreement with
Dr. Sidhu’s opinion that appellant was able to return to work; he noted that it was a known fact
that patients with discogenic back pain, like appellant, demonstrated a relatively normal physical
examination, in addition to normal electromyelogram (EMG) and nerve conduction studies
(NCS).
By decision dated December 22, 2008, an Office hearing representative affirmed the
April 4, 2007 termination decision, finding that the Office met its burden to terminate
compensation.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.2
After it has determined that an employee has disability causally related to his or her
federal employment, the Office may not terminate compensation without establishing that the
disability has ceased or that it is no longer related to the employment.3
Section 8123(a) provides that if there is disagreement between the physician making the
examination for the United States and the physician of the employee the Secretary shall appoint a
third physician who shall make an examination.4
ANALYSIS -- ISSUE 1
In order to resolve the conflict in the medical evidence between appellant’s treating
physician, Dr. Grant, and Dr. Pollak, the second opinion physician, the Office referred the case
to a referee medical specialist, Dr. Sidhu, who stated in his February 16, 2007 report that
appellant had no residuals from the February 2000 work injury based on her examination and
diagnostic tests. Dr. Sidhu stated that there were no objective findings which showed residuals
from her accepted lumbar strain, bilateral ankle strain and bilateral ankle tendinitis conditions;
these were soft tissue symptoms which had long resolved. He advised that there was no
objective basis to explain appellant’s current symptoms and opined that she was able to perform
the duties of a mail handler without restrictions. The Office relied on Dr. Sidhu’s opinion in its
April 7, 2007 decision, finding that appellant had no residuals or continuing disability stemming
2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

Id.

4

Regina T. Pellecchia, 53 ECAB 155 (2001).

4

from her February 2000 work injury and was therefore not entitled to compensation or medical
benefits.
The Board finds that Dr. Sidhu’s referee opinion negated a causal relationship between
appellant’s condition and disability and constituted medical evidence sufficient to establish that
she no longer had any residuals from her accepted February 2000 injury. His opinion is
sufficiently probative, rationalized and based upon a proper factual background. Therefore, the
Office properly accorded Dr. Sidhu’s opinion the special weight of an impartial medical
examiner.5
LEGAL PRECEDENT -- ISSUE 2
Once the Office properly terminated appellant’s compensation in its July 19, 2007
decision, the burden of proof shifted to her to establish continuing disability.6
ANALYSIS -- ISSUE 2
Following the Office’s April 7, 2007 termination decision, appellant requested
reconsideration and submitted reports from Drs. Kissel and Kimpson. Dr. Kissel noted that the
February 2000 employment injury aggravated and worsened her right foot pain and caused
additional degenerative changes in the subtalar joint, which was now the main area of disability.
He stated that appellant had also developed chronic tendinitis in the posterior tibial tendon.
Dr. Kissel opined that this had resulted in long-term partial disability stemming from her
inability to use the foot for standing, walking, lifting or carrying. In his October 1, 2007 report,
Dr. Kimpson stated that his disagreement with Dr. Sidhu’s opinion that appellant had no
residuals from the February 2000 work injury and was able to return to work without restrictions.
He noted that she had continued complaints of persistent, significant low back pain radiating
down both lower extremities, which was consistent with her MRI scan and lumbar pressure
discography showing degenerative disc disease at the L5-S1 level. Dr. Kimpson stated that on
examination appellant continued to show decreased range of motion of the lumbar spine
secondary to pain with no focal deficits. He stated that she still had work restrictions stemming
from the February 2000 employment injury; in his opinion, patients who experience discogenic
back pain typically reflected relatively normal physical examination, normal EMG and normal
NCS.
The reports from Drs. Kissel and Kimpson did not constitute a probative medical opinion
showing that appellant had any continuing disability or residuals from her accepted conditions.
These physicians indicated generally that her back and foot conditions were causally related to
the February 2000 employment injury, but failed to submit rationalized medical evidence to
establish causal relation between appellant’s current condition and her employment injury,
sufficient to modify the Office’s April 7, 2007 termination decision. Dr. Kissel and Dr. Kimpson
merely restated one side of the conflict in medical evidence which was resolved by Dr. Sidhu’s
opinion; they did not provide well-reasoned and sufficiently supported opinions that would
5

Gary R. Seiber, 46 ECAB 215 (1994).

6

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

5

vitiate the Office’s April 7, 2007 determination that appellant did not have any employmentrelated disability or residuals stemming from the February 2000 work injury. Their reports do
not outweigh Dr. Sidhu’s opinion nor do they negate the Office’s finding that Dr. Sidhu’s
February 16, 2007 report represented the weight of the medical evidence. Thus, the Office
hearing representative properly affirmed the April 7, 2007 termination decision.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits in its April 7, 2007 decision. The Board finds that appellant has not met
her burden to establish continuing disability.
ORDER
IT IS HEREBY ORDERED THAT the December 22, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

